Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9, 10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Hasegawa (US 20160018792).
 With regard to claim 1 Hasegawa discloses an electronic timepiece comprising:
a storage (42, 43 figure 1) that stores local time information and specific-region daylight-saving-time (DST) application rule information, wherein the local time information includes DST application rule information for each region and standard-wave transmitting station information in association with each other (422, 431 figure 1), the standard-wave transmitting station information indicating each station transmitting standard waves receivable in the region, and the specific-region DST application rule information indicates DST application rules for a specific region (figure 1);
a clock circuit that keeps time (44-46);
a display that displays time (47, 48 figure 1; abstract; paragraph 34);
a processor (41) that controls clock time to be kept by the clock circuit and displays time to be displayed on the display (411, 412, 413 figure 1; abstract); and

the processor
calibrates the clock time based on the time information indicated by the standard waves received by the standard wave receiver (53 figure 1; paragraph 20), and
controls the display time based on whether the DST application rule information and the specific-region DST application rule information satisfy a predetermined condition, wherein the DST application rule information is associated with the standard-wave transmitting station information in the local time information and the standard-wave transmitting station information indicates a station transmitting the standard waves received by the standard wave receiver (paragraphs 19-22, 34-42, 45; 58, 65, 66).)

With regard to claim 9 Hasegawa discloses a control method comprising:
keeping time (44-46 figure 1);
displaying time (47, 48 figure 1; abstract; paragraph 34);
controlling clock time to be kept in the keeping of the time and display time to be displayed in the displaying of the time (abstract; 41 figure 1; paragraphs 19-22, 34-42, 45);
receiving standard waves and obtaining time information (53 figure 1);
calibrating the clock time based on the time information indicated by the received standard waves (53 figure 1; paragraph 20); and
controlling the display time based on whether daylight-saving-time (DST) application rule information and a specific-region DST application rule information satisfy a predetermined condition, wherein the 
With regard to claim 10 Hasegawa discloses a non-transitory recording medium (42, 43 figure 1) storing a computer-readable program thereon, the program causing a computer to function as:
a storage that stores local time information and specific-region daylight-saving-time (DST) application rule information, wherein the local time information includes DST application rule information for each region and standard-wave transmitting station information in association with each other, the standard-wave transmitting station information indicating each station transmitting standard waves receivable in the region, and the specific-region DST application rule information indicates DST application rules for a specific region (abstract; paragraphs 19-22, 34-42, 45; 58, 65, 66).);
a clock that keeps time (44-46);
a display that displays time (47-48; abstract; paragraph 34);
a controller (41) that controls clock time to be kept by the clock and display time to be displayed on the display (abstract; paragraphs 19-22, 34-42, 45).; and
a standard wave receiver (53 figure 1) that receives the standard waves and obtains time information, wherein
the controller (41)

controls the display time based on whether the DST application rule information and the specific-region DST application rule information satisfy a predetermined condition, wherein the DST application rule information is associated with the standard-wave transmitting station information in the local time information and the standard-wave transmitting station information indicates a station transmitting the standard waves received by the standard wave receiver (paragraphs 19-22, 34-42, 45; 58, 65, 66).).

Allowable Subject Matter
Claims 2-8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN KAYES whose telephone number is (571)272-8931.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on 571-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







7-1-21
/SEAN KAYES/Primary Examiner, Art Unit 2844